Name: Council Regulation (EEC) No 832/76 of 6 April 1976 amending Regulations No 359/67/EEC, (EEC) No 950/68, (EEC) No 3330/74, (EEC) No 2727/75 and (EEC) No 2744/75 on the tariff nomenclature of certain cereal, rice, beef and veal and sugar products
 Type: Regulation
 Subject Matter: foodstuff;  beverages and sugar;  animal product;  plant product;  tariff policy
 Date Published: nan

 14. 4. 76 Official Journal of the European Communities No L 100/1 I (Aqts whose publication is obligatory) COUNCIL REGULATION (EEC) No 832/76 of 6 April 1976 amending Regulations No 359/67/EEC, (EEC) No 950/68, (EEC) No 3330/74, (EEC) No 2727/75 and (EEC) No 2744/75 on the tariff nomenclature of certain cereal, rice, beef and veal and sugar products THE COUNCIL OF THE EUROPEAN COMMUNITIES, common organization of the market in rice (4 ), as last amended by Regulation (EEC) No 668/75 (5 ), Council Regulation (EEC) No 950/68 of 28 June 1968 on the Common Customs Tariff (fl ), as last amended by Regulation (EEC) No 3366/75 (7 ), Council Regulation (EEC) No 3330/74 of 19 Decem ­ ber 1974 on the common organization of the market in sugar (8), as last amended by Regulation (EEC) No 3058/75 , Council Regulation (EEC) No 2727/75, and Council Regulation (EEC) No 2744/75 of 29 October 1975 on the import and export system for products processed from cereals and from rice (9), should be amended or adapted, Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common or ­ ganization of the market in cereals (*), as amended by Regulation (EEC) No 3058/75 ( 2 ), and in particular Article 14 (3 ) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Par ­ liament (3 ), Whereas the tariff headings for certain cereal , beef and veal and sugar products may for simplification be regrouped both for trade and competent authori ­ ties without economic difficulties ; whereas Council Regulation No 359/67/EEC of 25 July 1967 on the HAS ADOPTED THIS REGULATION: Article 1 In Annex A to Regulation (EEC) No 2727/75 the entries under heading Nos 11.01 and 11.02 shall be replaced by the following : (*) OJ No 174, 31 . 7 . 1967, p. 1 . ( 5 ) OJ No L 72, 20. 3 . 1975 , p . 18 . ( 8 ) OJ No L 172, 22. 7. 1968 , p . 1 . ( 7 ) OJ No L 333 , 30. 12 . 1975 , p . 13 .H OJ No L 281 , 1 . 11 . 1975, p . 1 . (2 ) OJ No L 306, 26. 11 . 1975, p . 3 . (s ) OJ No C 53 , 8 . 3 . 1976, p . 43 . (8 ) OJ No L 359 , 31 . 12 . 1974, p . 1 . ( 9 ) OJ No L 281 , 1 . 11 . 1975 , p . 65 . No L 100/2 Official Journal of the European Communities 14. 4. 76 CCT heading Description of goods No 'ex 11.01 Cereal flours : C. Barley flour D. Oat flour E. Maize flour G. Other ex 11.02 Cereal groats and cereal meal ; other worked cereal grains (for example, rolled, flaked, polished, pearled, or kibbled but not further prepared), except husked, glazed, polished or broken rice ; germ of cereals, whole, rolled, flaked or ground : ex. A. Cereal groats and cereal meal, except groats and meal of wheat and rice B. Hulled grains ( shelled or husked ) whether or not sliced or kibbled C. Pearled grains D. Grains not otherwise worked than kibbled ex. E. Rolled grains ; flaked grains, except flaked rice ex. F. Pellets, except rice pellets G. Germ of cereals, whole, rolled, flaked or ground' Article 2 Article 5 Regulation (EEC) No 950/68 shall be amended as follows : 1 . The last line of note 2 (A) of Chapter 11 shall be replaced by the following : Regulation (EEC) No 2744/75 shall be amended as follows : 1 . In Article 9 ( 1 ) ' 11.01 C to L' shall be replaced by ' 11.01 C to G\ 2 . Annex I shall be replaced by Annex I to this Regulation.  in the Danish version : 'Kim af korn, hele, valset, i flager eller for ­ malet, hÃ ¸rer altid under pos . 11.02';  in the German version : Article 3 In Article 1 ( 1 ) ( c ) of Regulation No 359/67/EEC, ' 11.02 E II e) 1 ' shall be replaced by ' 11.02 E II d) 1 '. 'Jedoch gehÃ ¶ren Getreidekeime, ganz, ge ­ quetscht, als Flocken oder gemahlen, zu Tarif ­ nr. 11.02'; Article 4  in the French version : 'Toutefois , les germes de cÃ ©rÃ ©ales, entiers, aplatis , en flocons ou moulus, relÃ ¨vent en tout cas du n ° 11.02'; Regulation (EEC) No 3330/74 shall be amended as follows : 1 . In Article 43 ' 17.01 B I and 17.01 B II' shall be replaced by ' 17.01 '.  in the Italian version : 2. In Article 46 (2) (a) ' 17.01 B II b)' shall be replaced by ' 17.01 B II'. 'I germi xdi cereali , interi, schiacciati, in fioc ­ chi o macinati sono comunque da classificate nella voce n. 11.02'; 14. 4. 76 Official Journal of the European Communities No L 100/3  in the Dutch version : Article 6 'Graankiemen, ook indien geplet, in vlokken of gemalen, vallen in Ã ©lk geval onder post 11.02'. This Regulation shall enter into force on the thirdday following its publication in the Official Journal of the European Communities.2. The entries under heading Nos 01.02 11.01 , 11.02, 11.06, 11.09, 17.01 and 23.02 shall be replaced by those set out in Annex II to this Regulation . It shall apply from 1 July 1976 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 6 April 1976. For the Council The President J. HAMILIUS No L 100/4 Official Journal of the European Communities 14. 4. 76 ANNEX I CCT heading No Description Basic product Coefficient Fixed component u.a. /metric ton 1 2 3 4 5 07.06 Manioc, arrowroot, salep , Jerusalem artichokes , sweet potatoes and other similar roots and tubers with high starch or inulin content, fresh or dried , whole or sliced ; sago pith : A. Manioc, arrowroot, salep and other similar roots and tubers with high starch content, excluding sweet potatoes Barley 0-18  11.01 Cereal flours 0 : C. Barley flour Barley 1-80 5-00 D. Oat flour Oats 1-80 5-00 E. Maize flour : I. Of a fat content exceeding 1 ·5% by weight Maize 1-80 5-00 II . Other Maize 1-02 2-50 F. Rice flour Broken rice 1-06 2-50 G. Other Sorghum 1-02 2-50 11.02 Cereal groats and cereal meal ; other worked cereal grains (for example, rolled, flaked , polished , pearled or kibbled , but not further prepared), except husked, glazed , polished or broken rice ; germ of cereals, whole, rolled , flaked or ground (x) : A. Cereal groats and cereal meal : II . Rye Rye 1-80 5-00 III . Barley Barley 1-80 5-00 IV. Oats Oats 1-80 5-00 V. Maize : a ) Of a fat content not exceeding 1 ·5% by weight : 1 . For the brewing industry (a) Maize 1-80 5-00 2. Other Maize 1-80 5-00 b) Other Maize 1-02 2-50 (*) To distinguish between products falling within heading Nos 11.01 and 11.02 and those falling within subheading 23.02 A, those products having : (a) a starch content (determined by the modified Ewers polarimetric method) exceeding 45 % in weight of dry product, and (b) an ash content (by weight of dry matter after deduction of any added mineral substances of not more than 1*6% for rice, 2-5% for wheat and rye 3 % for barley, 4 % for buckwheat, 5 % for oats and 2 % for all other cereals shall be considered as falling within heading Nos 11.01 and 11.02. Germ of cereals, whole, rolled , flaked or ground falls in all cases within heading No 11.02. (a) Entry under this subheading is subject to conditions to be determined by the competent authorities. 14. 4. 76 Official Journal of the European Communities No L 100/5 CCT Basic Fixed heading Description product Coefficient component No u.a./metric ton 1 2 3 4 5 11.02 VI. Rice Broken 1-06 2-50(cont'd) rice VII . Other Sorghum 1-02 2-50 B. Hulled grains (shelled or husked), whether or not sliced or kibbled : I. Barley and oats : a) Hulled (shelled or husked): 1 . Barley Barley 1-60 2-50 2. Oats : aa) Clipped oats Oats 1-02 2-50 bb) Other Oats 1-80 2-50 b) Hulled and sliced or kibbled ('GrÃ ¼tze' or 'grutten') : 1 . Barley Barley 1-60 2-50 2 . Oats Oats 1-80 2-50 II . Other cereals : a ) Wheat Common wheat 1-33 2-50 b) Rye Rye 1-33 2-50 c) Maize Maize 1-60 2-50 d) Other Sorghum 1-60 2-50 C. Pearled grains : I. Wheat Common wheat 1-60 2-50 II . Rye Rye 1-60 2-50 III . Barley Barley 2-50 5-00 IV. Oats Oats 1-60 2-50 V. Maize Maize 1-60 2-50 VI . Other Sorghum 1-60 2-50 D. Grains , not otherwise worked than kibbled : I. Wheat Common wheat 1-02 2-50 II . Rye Rye 1-02 2-50 III . Barley Barley 1-02 2-50 IV. Oats Oats 1-02 2-50 V. Maize Maize 1-02 2-50 VI. Other Sorghum 1-02 2-50 E. Rolled grains ; flaked grains : I. Barley and oats : a) Rolled : 1 . Barley Barley 1-02 2-50 2. Oats Oats 1-02 2-50 b) Flaked : 1 . Barley Barley 2-00 5-00 2. Oats Oats 2-00 5-00 II. Other cereals : a) Wheat Common wheat 1-80 5-00 b) Rye Rye 1-80 5-00 c) Maize Maize 1-80 5-00 No L 100/6 Official Journal of the European Communities 14. 4. 76 CCT Basic Fixed heading Description product Coefficient component No u.a./metric ton 1 2 3 4 5 11.02 d) Other : (cont'd) 1 . Flaked rice Broken rice 1-80 5-00 2 . Other Sorghum 1-80 5-00 F. Pellets : I. Wheat Common wheat 1-80 5-00 II . Rye Rye 1-80 5-00 III . Barley Barley 1-80 5-00 IV . Oats Oats 1-80 5-00 V. Maize Maize 1-80 5-00 VI . Rice Broken rice 1-06 2-50 VII . Other Sorghum 1-02 2-50 G. Germ of cereals , whole, rolled , flaked or ground : I. Wheat Common wheat 0-75 5-00 II. Other Maize 0-75 5-00 11.06 Flours and meal of sago and of manioc, arrowroot salep and other roots and tubers falling within heading No 07.06 : A. Denatured (a ) Barley 0-18 2-50 B. Other : I. For the manufacture of starches (a) Maize 1-61 17-00 ¢ II . Other Maize 1-61 17-00 11.07 Malt , roasted or not : A. Unroasted : I. Obtained from wheat : a ) In the form of flour Common wheat 1-78 9-00 b) Other Common wheat 1-33 9-00 II . Other : a ) In the form of flour Barley 1-78 9-00 b) Other Barley 1-33 9-00 B. Roasted Barley 1-55 9-00 11.08 Starches ; inulin : A. Starches : I. Maize starch Maize 1-61 17-00 II . Rice starch Broken rice 1-52 25-50 III . Wheat starch Common wheat 2-20 17-00 IV. Potato starch Maize 1-61 17-00 V. Other Maize 1-61 17-00 (a ) Entry under this subheading is subject to conditions to be determined by the competent authorities. 14. 4. 76 Official Journal of the European Communities No L 100/7 CCT Basic Fixed heading Description product Coefficient component No u.a./metric ton 1 2 3 4 5 11.09 "Wheat gluten , whether or not dried Common wheat 4-00 150-00 17.02 Other sugars ; sugar syrups ; artificial honey (whether or not mixed with natural honey) ; caramel : B. Glucose and glucose syrup : II . Other : a ) Gluose in the form of white crystalline powder, whether or not agglomerated Maize 2-10 80-00 b) Other Maize 1-61 55-00 17.05 Flavoured or coloured sugars, syrups and molasses , but not including fruit juices containing added sugar in any proportion : B. Glucose and glucose syrup : I. Glucose in the form of white crystalline powder whether or not agglomerated Maize 2-10 80-00 II . Other Maize 1-61 55-00 23.02 Bran , sharps and other residues derived from the sifting, milling or working of cereals or of leguminous vegetables : A. Of cereals : I. Of maize or rice : a ) With a starch content not exceeeding 35% by weight Common wheat 0-10 1 Barley 0-10 f 0 Maize 0-10 J b) Other Common wheat 0-32 1 Barley 0-32 f 0 Maize 0-32 J II . Of other cereals : a ) Of which the starch content does not exceed 28% by weight, and of which the portion which passes through a sieve with an aperture of 0-2 mm does not exceed 10% by weight or otherwise the portion that passes through the sieve has an ash content, calculated on the dry product, equal to or more than 1*5 % by weight Common wheat 0-08 1 Barley 0-08 [ 0 Maize 0-08 J b) Other Common wheat 0-32 i Barley 0-32 ¡ ­ 0 Maize 0-32 J 23.03 Beet pulp , bagasse and other voaste of sugar manufac ­ ture ; brewing and distilling dregs and waste ; residues of starch manufacture and similar residues : A. Residues from the manufacture of starch from maize (excluding concentrated steeping liquors), of a protein content, calculated on the dry product : 1 . Exceeding 40% by weight Maize 2-00 150-00 No L 100/8 Official Journal of the European Communities 14. 4. 76 ANNEX II 16 (b) + (L) (*) 16 + (L) (*) CCT heading No Rate of duty Description Autonomous % Conventional or levy (L) % 1 2 3 4 01.02 Live animals of the bovine species : A. Domestic species : I. Pure-bred breeding animals ( a ) Free Free II . Other : a ) Calves 16 (b) + (L) n . b) Other : 1 . Not yet having any permanent teeth, of weight of not less than 350 kg but not more than 450 kg in the case of male animals or of not less than 320 kg but not more than 420 kg in the case of female animals ( a ) 16 + (L) H (c ) 2 . Other 16(d) + (L)(*) (e) (f) B. Other Free  11.01 Cereal flours : A. "Wheat or mesiin flour 30 (g) (L)  B. Rye flour 8 (L)  C. Barley flour 8 (L)  D. Oat flour 8 (L)  E. Maize flour : I. Of a fat content not exceeding 1-5% by weight 8 (L)  II . Other 8' (L)  F. Rice flour 14 (L)  G. Other 8 (L)  (a ) Entry under this subheading is subject to conditions to be determined by the competent authorities. (b) This rate is reduced to 4% in respect of calves of a weight of less than 80 kg, intended for fattening, subject to certain conditions prescribed by Article 11 (as amended) of Council Regulation (EEC) No 805/68 of 27 June 1968 . (c ) The levy shall be established in accordance with the provisions set out in Protocol 1 appended to the trade agreement between the EEC and the Socialist Federal Republic of Yugoslavia. (d) This rate is reduced to 8 % in respect of young male animals of a weight of not less than 220 kg but not more than 300 kg, intended for fattening, subject to certain conditions prescribed by Article 11 (as amended) of Council Regulation (EEC) No 805/68 of 27 June 1968 . (e) A rate of 6 % is applicable within the limits of an annual tariff quota, to be granted by the competent authorities of the European Communities, of 20 000 heifers and cows (other than for slaughter) of the following mountain breeds ; grey, brown, yellow, spotted Simmental and Pinzgau. Qualification for quota is subject to conditions to be determined by the competent authorities of the Member States of destination . (f) A rate of 4% is applicable within the limits of an annual tariff quota , to be granted by the competent authorities of the European Communities, of 5 000 bulls, cows and heifers (other than for slaughter) of the following breeds : spotted Simmental , Schwyz and Fribourg. To qualify for the quota, animals of the breeds specified must be covered by the following documents :  bulls : pedigree certificate ;  cows and heifers : pedigree certificate or herd book entry certificate attesting to the purity of the breed . (g) The autonomous duty for flour of meslin (mixed wheat and rye) is 13% . (*) In certain conditions, a levy is applicable in addition to the customs duty. 14. 4. 76 Official Journal of the European Communities No L 100/9 CCT heading No Rate of duty Description Autonomous % Conventional or levy (L) % 1 2 3 4 11.02 Cereal groats and cereal meal ; other worked cereal grains (for example rolled, flaked , polished, pearled or kibbled , but not further prepared), except husked , glazed , polished or broken rice ; germ of cereals , whole, rolled , flaked or ground : A. Cereal groats and cereal meal : I. Wheat : a ) Durum wheat b) Common wheat 30 (L) 30 (L) II . Rye 25 (L)  III . Barley 23 (L)  IV . Oats 23 (L)  V. Maize : a ) Of a fat content not exceeding 1-5% by weight : 1 . For the brewing industry (a ) 23 (L)  2 . Other 23 (L)  b) Other 23 (L)  VI . Rice 23 (L)  VII . Other 23 (L)  B. Hulled grains (shelled or husked), whether or not sliced or kibbled : I. Barley and oats : a ) Hulled (shelled or husked) : 1 . Barley 23 (L)  2 . Oats : aa ) Clipped oats : 23 (L )  bb ) Other 23 (L )  b) Hulled and sliced or kibbled ('GrÃ ¼tze' or 'grutten'): 1 . Barley 23 (L)  2 . Oats 23 (L)  II . Other cereals : a ) Wheat 30 (L)  b ) Rye 25 (L)  c) Maize 23 (L)  d) Other 23 (L)  C. Pearled grains : I. Wheat 30 (L )  II . Rye 25 (L)  III . Barley 23 (L)  IV . Oats 23 (L)  V. Maize 23 (L)  VI . Other 23 (L) (a) Entry under this subheading is subject to conditions to be determined by the competent authorities . No L 100/10 Official Journal of the European Communities 14. 4. 76 CCT heading No Rate of duty Description Autonomous % or levy (L) Conventional % 1 2 3 4 11.02 (cont'd) D. Grains not otherwise worked than kibbled : I. Wheat 30 (L) II . Rye 25 (L)  III . Barley 23 (L )  IV . Oats 23 (L)  V. Maize 23 (L)  VI . Other 23 (L)  E. Rolled grains ; flaked grains : I. Barley and oats : a ) Rolled : 1 . Barley 23 (L)  2 . Oats 23 (L)  b) Flaked : 1 . Barley 28 (L)  2 . Oats 28 (L)  II . Other cereals : a ) Wheat 30 (L)  b) Rye 25 (L)  c ) Maize 23 (L)  d) Other : 1 . Flaked rice 23 (L)  2 . Other 23 (L)  F. Pellets : I. Wheat 30 (L)  II . Rye 25 (L)  III . Barley 23 (L)  IV . Oats 23 (L)  V. Maize 23 (L)  VI . Rice 23 (L)  VII . Other 23 (L)  G. Germ of cereals , whole, rolled, flaked or ground : I. Wheat 30 (L)  II . Other 30 (L)  11.06 Flours and meal of sago and of manioc, arrowroot , salep and other roots and tubers falling within heading No 07.06 : A. Denatured (a) B. Other : 28 (L)  I. For the manufacture of starches (a ) 28 (L)   II . Other : 28 L)  ( a) Entry under this subheading is subject to conditions to be determined by the competent authorities . 14. 4. 76 Official Journal of the European Communities No L 100/11 CCT heading No Rate of duty Description Autonomous % Conventional or levy (L) % 1 2 3 4 11.09 Wheat gluten , whether or not dried 27 (L)  17.01 Beet sugar and cane sugar, solid : A. White sugar 80 (L)  B. Raw sugar : I. For refining (a ) 80 (L)  II . Other 80 (L )  23.02 Bran, sharps and other residues derived from sifting, milling or working of cereals or of leguminous vegetables : A. Of cereals : I. Of maize or rice : a ) With a starch content not exceeding 35 % by weight 21 (L)  b) Other 21 (L)  II . Of other cereals : a ) Of which the starch content does not exceed 28% by weight, and of which the portion that passes through a sieve with an aperture of 0-2 mm does not exceed 10 % by weight or otherwise the portion that passes through the sieve has an ash content , calculated on the dry product , equal to or more than 1-5% by weight 21 (L) b ) Other 21 (L)  B. Of leguminous vegetables 8  (a). Entry under this subheading is subject to conditions to be determined by the competent authorities .